Citation Nr: 1703806	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  08-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the left hand to include as secondary to service-connected right wrist tenosynovitis.

2.  Entitlement to a disability rating in excess of 20 percent for dislocation of the right major ring finger, status post fusion of the proximal interphalangeal (PIP) joint with swan neck deformity of the right small finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1980 to January 1989. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2012 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The June 2007 rating decision, in pertinent part, denied a rating in excess of 20 percent for residuals of dislocations of the right (major) finger, status post fusion of the PIP joint, with swan neck deformity of the right small finger.  The June 2012 rating decision and accompanying notification letter, in pertinent part, denied service connection for carpal tunnel syndrome of the left hand.

In May 2014, a videoconference hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In September 2014 and February 2016, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's left hand is related to his service-connected right wrist disability.

2.  The Veteran has not undergone amputation of his right major ring finger and small fingers, and the impairment due to ankylosis does not more nearly approximate the functional equivalent of amputation of such digits.

CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for left carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2016). 

2.  The criteria for a rating greater than 20 percent for the dislocation of the right major ring finger, status post fusion of the PIP joint with swan neck deformity of the right small finger, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5219 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA's duty to notify was satisfied by an August 2005 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA incorporated the Veteran's in-service and post-treatment (VA and private) treatment records into his claims file.  Additional VA treatment records received after the most recent supplemental statement of the case in April 2016 are either not relevant or duplicative of evidence already of record.  Thus, a remand for RO consideration or waiver from the Veteran unnecessary.  See 38 C.F.R. § 20.1304 (2016).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in October 2009 and February 2016 for his service-connected disability.  These opinions involved a thorough review of the claims file and the opinions were supported by a sufficient rationale.  Therefore, the Board finds that the reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board acknowledges the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016) in which the Court discussed 38 C.F.R. § 4.59.  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examinations conducted for the Veteran's right long and small fingers do not reflect that testing of the undamaged left long and small fingers was performed for comparison purposes.  While the VA examination reports of record do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is not necessary to decide this claim because such factors are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The relevant diagnostic code in this case (DC 5219) does not involve range of motion measurements and a higher rating requires amputation (DC 5151), or the equivalent thereof.  

There has been substantial compliance with its February 2016 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Furthermore, in May 2012 the Veteran testified at a Board videoconference hearing over which the undersigned Veterans Law Judge (VLJ) presided.  The provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the VL clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board has fulfilled its duties under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  

II. Service Connection 

The Veteran seeks service connection for carpal tunnel syndrome of the left hand.  

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.

The Veteran is service-connected for right wrist tenosynovitis.  Medical records reflect a diagnosis of left carpal tunnel syndrome.

At a September 2011 VA examination, an examiner opined that it could not be stated without resorting to speculation that the right tenosynovitis secondarily produced or was the proximate cause of the left carpal tunnel syndrome.  

At his May 2014 Board hearing, the Veteran testified that he began to experience problems such as numbness, tingling, and loss of strength in right left hand in 2010.  

In June 2014 the Veteran submitted a medical opinion from his private treating physician, Dr. Nice.  In his opinion, Dr. Nice discussed the Veteran's left hand clinical history and his reported symptoms.  He opined that the Veteran's left carpal tunnel syndrome was directly related to the service-connected right wrist tenosynovitis.  Dr. Nice explained that the significant clinical history of the right wrist condition and progression of that disability had caused the Veteran to overuse his left hand for activities of daily living -thus resulting in the development of carpal tunnel syndrome in the left hand. 

The Board remanded this matter in September 2014 for an opinion on whether there had been any aggravation by the service-connected right tenosynovitis.  The Board's also requested that in providing the addendum opinion, the examiner consider the June 2014 private opinion from Dr. Nice. 

In a February 2016, a VA examiner indicated the Veteran's carpal tunnel syndrome was less likely than not due to or incurred in service and was unable to state without resorting to speculation that the Veteran's right wrist tenosynovitis aggravated the carpal tunnel syndrome of the left hand.  The VA opinion did not reflect consideration of Dr. Nice's opinion and in February 2016 the Board remanded the claim again for such consideration.  In March 2016, the same VA examiner provided an addendum opinion, which essentially identical to the opinion provided in February 2016 and did not reflect any specific consideration of Dr. Nice's opinion.

The competent and probative medical evidence is in relative equipoise as to whether the current left hand carpal tunnel syndrome is related to the Veteran's service-connected right wrist tenosynovitis.

The Board has considered the Veteran's statements that he began to experience problems such as numbness, tingling, and loss of strength in right left hand in 2010.  He also reported that he has had to use his left hand more frequently due to his right wrist symptoms.  He is competent to report the nature of his symptoms.   Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Board finds his statements are credible. 

Dr. Nice's opinion is competent medical evidence in favor of the claim and was supported with a clinical rationale. 

The Board has also considered the VA opinions, which indicates that left carpal tunnel syndrome is not caused or aggravated by the service-connected right wrist.  While these opinions are competent evidence against the claim; they are of limited probative value because they do not reflect consideration of Dr. Nice's medical opinion.

In short, there is competent, private medical evidence favorable to the claim and the opposing VA medical opinions against the claim are of no greater weight.  Therefore, the competent evidence regarding causal nexus is in relative equipoise.  

Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds service connection is warranted for left carpal tunnel syndrome.


III. Higher Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).  The Veteran's finger disabilities are rated under DC 5219 which involves consideration of unfavorable ankylosis, not limitation of motion.  See 38 C.F.R. § 4.71a (2016).  Accordingly, consideration of the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 is not warranted in this case.

Further, Diagnostic codes 5228 and 5229 (for limitation of motion of individual digits) respectively provide for a maximum 10 percent rating for limitation of motion of the long finger and 0 percent for the small finger.  Accordingly, consideration of the Veteran's disability under DCs 5228 and/or 5229 would not yield higher ratings.  

Under Diagnostic Codes 5219, the maximum schedular evaluation which may be assigned for unfavorable ankylosis of the fourth and fifth fingers of either hand (major or minor) is 20 percent.  A 30 percent rating is warranted for the major hand where there is unfavorable ankylosis of the index and long; index and ring; or index and little fingers.  A 40 percent rating is warranted for unfavorable ankylosis of the thumb and any finger.  However a note attached to that Diagnostic Code instructs that consideration should also be given to whether evaluation as amputation is warranted.  38 C.F.R. § 4.71a.

Turning to the evidence of record, VA outpatient treatment records show longstanding complaints of pain and limited motion in the right fourth and fifth fingers, and diminished ability to grip and grasp objects as a result.  X-rays showed excellent fusion of the ring finger PIP joints, and intact metacarpals (MP) of the ring and little fingers.

An October 2009 VA examination report indicated the Veteran was right handed with swan neck deformity and effusion at the PIP joint to the ring finger.  He was able to function at work but did light duty custodial work and could not do heavy repetitive work or heavy squeezing with his right hand.  He wore a brace at times and repetitive use increased his symptoms.  The examination revealed a swan neck deformity of the little finger with effusion at the PIP joint to the right ring finger at about 30 degrees.  When making a fist, there was a pulp-to-palm to all the fingers except the ring finger that was fused and lagged 5 cm in going pulp-to-palm.  He had somewhat a diminished grip and grasp, somewhat a diminished dexterity because of that fusion.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in February 2016.  The examiner noted that the Veteran's symptoms included aching, pain, soreness and tenderness in the right hand.  He was able to perform his normal job as a custodian, but it was a problem.  The Veteran reported flare-ups of pain and swelling in the right ring finger, especially with vibrating tool use.  He also reported functional/impairment consisting of decreased range of motion at the 4th digit and 5th digit with chronic pain. 

Upon active examination of the right hand revealed abnormal range of motion.  The maximum extension and flexion of the ring finger was PIP 5 degrees.  The maximum extension of the little finger was PIP 0 degrees and maximum flexion of the little finger was PIP 10 degrees.  The MP joint in both the ring and little fingers were intact.  There was pain with use of the hand with objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue at the 4th and 5th digit of the right hand.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no evidence of flare-ups.  The examiner determined that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Additional contributing factor to this disability was that the 5th digit only had the ability to have minimal flexion at PIP joint whereas there was ankylosis at the 4th digit PIP joint.  The Veteran had normal strength in the right hand muscle strength testing (grip test) without muscle atrophy.  The examiner indicated that the Veteran's ankylosis resulted in interference with overall function of the hand.  The examiner explained that the Veteran has ankyloses of the 4th digit PIP joint and the examiner noted the 5th digit "can only bend at 10 degrees at PIP joint - he is unable to hold things in... this portion of his hand."  The examiner further indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time and with flare-ups.  Additional factors contributing to disability were that the 5th digit had only ability to have minimal flexion at PIP joint and there was ankylosis at 4th digit PIP joint.  The VA examiner determined the functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

The examination also revealed a scar on the radial side of the ring finger and the Veteran was afforded a VA scar examination in February 2016.  Although the VA scar examination revealed a painful wrist scar, there is no indication the scar on the right ring finger was painful or unstable based on the examination reports. 

Based on the evidence of record, an increased rating under Diagnostic Code 5219 is not warranted.  A maximum 20 percent rating is assigned under DC 5219 when the disability involves the long and ring finger.  Higher ratings are possible where the service-connected disability includes involvement of other digits.  For example, to warrant an increased rating under Diagnostic Code 5219, the Veteran would have to demonstrate that there is unfavorable ankylosis of the index and long fingers; or index and ring fingers; or index and little fingers in the major hand.  Here, only the right ring and little finger of the right hand are service-connected.  

Additionally, consideration of the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 is not warranted in this case as the evaluation of the Veteran's disability does not include consideration of limitation of motion, but rather ankylosis and amputation, or the functional equivalent thereof.

Diagnostic Code 5219 also provides that rating as an amputation should also be considered.  Under Code 5149, amputation of the long and ring fingers is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Even when a veteran has not had an amputation of his fingers, the functional equivalent can be found when the veteran would be equally well served by an amputation stump and suitable prosthetic.  38 C.F.R. § 4.71a, Code 5149, Note f.  

The evidence of record, including the VA examination reports, demonstrates that the Veteran would not be better served by amputation of some of the digits or the entire right hand.  Clinical notes in 2007 shows the Veteran's dexterity was only limited, but not precluded.  The 2009 examiner noted that despite the Veteran's diminished grasp and grip he could still function at work, with the exclusion of heavy repetitive work or heavy squeezing with the right hand.  The VA examiner at 2016 VA examination also determined that the Veteran did not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Board finds that although the Veteran does have some decreased range of motion and decreased ability to hold objects like change in his hand; he is not completely incapable of using the hand and fingers and at the 2016 VA examination, his right hand grip strength was intact at 5/5, which is normal.  Accordingly, a higher rating for amputation, or the functional equivalent thereof, is not warranted.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a schedular rating greater than 20 percent for the Veteran's disability.  In light of the substantially consistent symptomatology during the appeal, and the absence of the necessary criteria for a higher schedular rating at any point, further staged ratings are not for application.  Hart, 21 Vet. App. at 505.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected dislocation of the right major ring finger, status post fusion of the PIP joint with swan neck deformity of the right small finger, are inadequate.  The symptoms of the Veteran's service-connected dislocation of the right major ring finger, status post fusion of the PIP joint with swan neck deformity of the right small finger include limited motion/ankylosis, diminished grip and grasp, and pain.  These symptoms are those types already contemplated in the current assigned ratings under the appropriate Diagnostic Codes.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by ankylosis, diminished grip and grasp, and pain.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right long and small finger disability has caused him to miss excessive periods of work or experience frequent hospitalizations.  The Board finds, therefore, that the Veteran's service-connected residuals of dislocations of the right (major) finger, status post fusion of the PIP joint, with swan neck deformity of the right small finger does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  In short, the Veteran's schedular ratings under the appropriate Diagnostic Codes for the dislocation of the right major ring finger, status post fusion of the PIP joint with swan neck deformity of the right small finger, are adequate to fully compensate him for this disability.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not asserted, and the evidence does not reasonably suggest, that his service-connected right ring and small finger disabilities warrant an extraschedular rating.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that under certain circumstances, a claim for an increased rating for a service-connected disability includes a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447(2009).  In an August 2014 rating decision, the RO granted entitlement to TDIU effective October 2015.  The evidence reflects that the Veteran was otherwise gainfully employed for the duration of the appeal.  As such, the issue of entitlement to a TDIU is not before the Board. 


ORDER

Service connection for carpal tunnel syndrome of the left hand to include as secondary to service-connected right wrist tenosynovitis is granted subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent for dislocation of the right major ring finger, status post fusion of the PIP joint with swan neck deformity of the right small finger is denied.



____________________________________________
D.JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


